Exhibit 10.3

 

LEASE

 

This Lease, dated as of the 1st day of December 2003, by and between Chase
Corporation, a Massachusetts corporation, hereinafter referred to as “Landlord,”
and Sunburst Electronic Manufacturing Solutions, Inc., a Massachusetts
corporation, hereinafter referred to as “Tenant.”

 

For and in consideration of the rent hereinafter reserved, and the covenants
contained herein, the Landlord and Tenant hereby agree as follows:

 

1.                                      Leased Premises.

 

Landlord hereby leases to Tenant that certain property commonly known as 70
Pleasant Street, West Bridgewater, Massachusetts 02379 Massachusetts, legally
described on Exhibit A, attached, hereinafter referred to as the “Leased
Premises.”

 

2.                                      Lease Term; Option to Terminate

 

2.1                                 The term of this Lease shall commence on the
date hereof (the “Commencement Date”) and terminate at the expiration of thirty
six (36) months from such date, unless sooner terminated pursuant to any
provision hereof (the “Lease Term”).

 

3.                                      Rent.

 

3.1.                              Rent. Tenant shall pay to Landlord as base
rent for the Leased Premises without deduction, demand or offset, thirty six
equal monthly installments of $11,900 in advance on the first day of each
calendar month during the Lease Term with the first installment payable on the
Commencement Date (hereinafter referred to as the “Base Monthly Rent”).  The
installment of Base Monthly Rent for the first and last month of the Lease Term
shall be prorated at a rate of 1/31 of such installment for each day of such
calendar month falling within the Term.

 

3.2.                              Late Fee.  Each and every installment of Rent
and any other amounts payable to Landlord by Tenant under this Lease which shall
not be paid within five (5) business days of when due, shall bear interest at
the rate of two percent (2%) over the corporate base rate then available at
Fleet Bank, Boston, Massachusetts or its successor in interest, per annum from
the date when the same is payable under the terms of this Lease until the same
shall be paid.

 

4.                                      Reserved.

 

5.                                      Use.

 

Tenant will not intentionally or knowingly permit the Leased Premises to be used
in any manner which would render the insurance thereon void and that Tenant
shall not use or occupy the Leased Premises, or permit the Leased Premises to be
used or occupied, contrary to any

 

--------------------------------------------------------------------------------


 

statute, rule, order, ordinance, requirement or regulation applicable thereto;
or in any manner which would violate any certificate of occupancy affecting the
same and in strict accordance with all applicable laws and regulations of
governmental authorities.  Landlord represents and warrants that the current
uses of the Leased Premises by the Landlord comply with the requirements of this
Section 5. Tenant shall not use or permit or suffer the use of the Leased
Premises for any unlawful business or purpose; subject to Section 32(a) of this
Agreement, use or permit the walls, fences or roof of the Leased Premises to be
used for advertising purposes without the prior written consent of Landlord.

 

6.                                      Utilities.

 

Tenant agrees to pay when due all utility charges incurred in connection with
its use and occupancy of the Leased Premises, including, but not limited to,
electricity, gas, water, sewer and telephone (including equipment and
installation charges) and to immediately transfer all utility accounts into its
own name and to make all required deposits on or before the Commencement Date. 
Tenant shall at all times use its best efforts to keep the Leased Premises
adequately heated to prevent the sprinkler system and water pipes from freezing.
Tenant shall use it best efforts to keep all utilities connected and in use
during the entire term of this Lease.  Landlord shall not be liable in any way
for any interruption or failure in supply of any utility to the Leased Premises
unless caused by Landlord’s action or failure to act.

 

7.                                      Condition of Premises.

 

Tenant acknowledges that as of the Commencement Date, all lighting, heating and
cooling systems in the Leased Premises (the “Systems”) are in good working order
and repair and satisfactory condition.

 

8.                                      Maintenance and Repairs.

 

Tenant shall, at its own cost and expense, during the Lease Term, keep the
Leased Premises in the same condition as of the Commencement Date, except for
(a) reasonable wear and tear, (b) damage by fire, other casualty and eminent
domain, (c) all maintenance, repairs and replacements to (i)  the roof,
foundation, beams, girders, load-bearing walls, exterior walls, floor slabs and
other structural components of the building and (ii) the parking lot and
paving.  Landlord shall, at its own cost and expense, make all necessary
maintenance, repairs and replacements to (c)(i) and (ii) above.  Damage by fire
or other casualty shall be governed by Section 20 and eminent domain by
Section 21.  Tenant shall make all other necessary repairs, maintenance and
replacements and do all other acts of maintenance becoming necessary in, upon or
about the Leased Premises, including specifically, but not being limited to, the
interior of the Leased Premises, pipes, landscaping, doors and door lamps, both
inside and outside, loading docks, floors, windows and window casings and sills,
both inside and outside, and heating, ventilating, air-conditioning, plumbing,
mechanical and electrical systems (including the replacement of light bulbs and
fluorescent lamps and equipment.)  Notwithstanding anything to the contrary,
Landlord shall be responsible for any “Major Repairs” (as hereinafter defined)
to the Leased Premises during the Lease Term provided Tenant provides Landlord
with notice of any such Major Repair promptly upon discovering the necessity of
such Major Repair.  Landlord may elect (i) to perform such Major Repairs itself
or (ii) to have Tenant perform such Major Repairs provided Landlord first
approves the cost of and contractor performing the work and Tenant provides
Landlord with evidence of completion of such Major Repairs when the work is

 

--------------------------------------------------------------------------------


 

completed.  In the event Tenant performs a Major Repair at Tenant’s Option,
either (i) Landlord shall pay the cost thereof directly to the contractor or
(ii) Landlord shall reimburse Tenant for the costs thereof with five (5)
business days of receipt of evidence of Tenant’s payment thereof.  “Major
Repairs” shall mean any singular repair or replacement which cost exceeds
$50,000.

 

9.                                      Alterations.

 

9.1.                              Alterations.  Tenant shall not make any
alterations, additions, modifications or improvements (the “Alterations”) to or
affecting the Leased Premises without the prior written consent of Landlord,
which shall not be unreasonably withheld, conditioned or delayed.  Tenant shall
not permit any liens to attach to the Leased Premises by reason thereof and
Tenant shall secure all necessary permits pertaining to the aforementioned
Alterations, unless otherwise agreed by Landlord and Tenant.

 

9.2.                              Ownership and Removal. Except for Tenant’s
trade fixtures, the Alterations referred to in Paragraph 9.1, shall become part
of the real property as soon as they are affixed thereto; however, Landlord may,
at Landlord’s option, and with written notice to Tenant prior to installation,
require that Tenant remove all or any part of such Alterations upon the
expiration of the term of this Lease.  If Landlord so requires, Tenant agrees,
at its own expense, at the expiration of the term of the Lease, to remove the
Alterations and to restore the Leased Premises to their original condition,
reasonable wear and tear excepted.

 

9.3.                              Liens.  Tenant shall not permit any mechanic’s
lien to be filed against the Leased Premises, or any part thereof, arising out
of any a Alteration performed, or alleged to have been performed, by or on
behalf of Tenant, unless the lien is for all or a part of the Major Repair, the
cost of which is to be borne by Landlord.  If any such lien is filed, Tenant
shall within ten (10) days thereafter have such lien released of record or
deliver to Landlord a bond or other security reasonably satisfactory to
Landlord, both of which shall be in form, amount, and issued by a surety
satisfactory to Landlord, indemnifying Landlord against all costs and
liabilities resulting from such lien and the foreclosure or attempted
foreclosure thereof.  If Tenant fails to have such lien so released or to
deliver such bond or other satisfactory security to Landlord, Landlord, without
investigating the validity of such lien, may pay or discharge the same, and
Tenant shall reimburse Landlord upon demand for the amount so paid by Landlord,
including Landlord’s expenses and attorneys’ fees.

 

10.                               Insurance.

 

10.1.                        Fire and Extended Coverage.  Landlord will, at its
own expense, at all times during the Lease Term, obtain and keep in force
insurance covering the direct risk of physical loss, with full extended
coverage, of the building on which the Leased Premises are situated, in amounts
not less than one hundred percent (100%) of the replacement cost of the building
and the improvements on the Leased Premises which insurance shall also cover
boilers and mischief.

 

10.2.                        Liability Coverage.  Tenant will carry, at its own
expense, at all times, during the term hereof, public liability insurance, in a
form and with a company satisfactory to Landlord, a bodily injury and property
damage combined single limit policy of at least $3,000,000.

 

10.3                           Waiver. Provided that the insurance policies of
Section 10 will not be invalidated nor will the right of the insured to collect
the proceeds payable under such policies be adversely

 

--------------------------------------------------------------------------------


 

affected by the waiver contained in the following portion of this sentence, each
party hereby expressly waives all rights of recovery which the party making this
waiver might otherwise have against the other party or their agents and
employees for loss or damage to person, property or business to the extent that
such loss or damage is covered by valid and collectible insurance policies,
notwithstanding that such loss or damage may result from the negligence of the
party receiving this waiver of its agents or employees.  Each party shall use
its best efforts to obtain from its insurer the right to waive claims as set
forth in the preceding sentence without thereby invalidating its insurance or
affecting its right to proceeds payable thereunder.

 

10.4                           Indemnity.  Landlord shall not be liable to
Tenant for and Tenant does hereby release Landlord and its respective agents and
employees from liability for any injury, loss or damages to Tenant or to any
other person or property occurring upon the Leased Premises or the approaches
thereto or the parking facilities in or adjacent thereto unless caused by
Landlord’s negligence or willful misconduct. Tenant agrees to indemnify and save
Landlord harmless against and from any and all liability, damages, expenses,
including reasonable attorneys’ fees, claims and demands, that may be brought
against Landlord, for or on account of any damages, loss or injury to persons or
property in or about the Leased Premises during the term of this Lease, unless
caused by Landlord’s negligence or willful misconduct.  Tenant shall not be
liable to Landlord for and Landlord does hereby release Tenant from liability
for any injury, loss or damages to Landlord arising out of (i) the negligence or
willful misconduct of Landlord or (ii) a breach by Landlord of its obligations
under this Lease, unless caused by Tenant’s negligence or willful misconduct.
Landlord agrees to indemnify and save Tenant harmless against and from any and
all liability, damages, expenses, including reasonable attorneys’ fees, claims
and demands, that may be brought against Tenant, for or on account of (i) the
negligence or willful misconduct of Landlord or (ii) a breach by Landlord of its
obligations under this Lease, unless caused by Tenant’s negligence or willful
misconduct.  The foregoing indemnification shall survive the expiration or
earlier termination of this Lease.  “Tenant” shall include Tenant, its
employees, agents, servants, invitees, licensees, contractors and
subcontractors.  “Landlord” shall include Landlord, its employees, agents,
servants, invitees, licensees, contractors and subcontractors.

 

10.5.                        Form of Insurance.  All such insurance policies
shall name Tenant and Landlord as named insureds and shall contain a provision
that the same may not be canceled or materially modified without giving Landlord
and Tenant at least thirty 30 days’ prior written notice.  In addition, such
policies shall be delivered to Landlord or Tenant, as the case may be, at the
commencement of the Lease Term and renewals shall be delivered at least ten full
days prior to the expiration or cancellation of any such policy. If either party
fails to comply with its covenant to maintain insurance as provided herein, the
other party may, at its option, after written notice to the defaulting party in
the event such party   fails to cure within thirty (30) days thereafter, cause
insurance as aforesaid to be issued.  All insurance carried by hereunder must be
issued by insurance carriers licensed to do business in the Commonwealth of
Massachusetts with a Best Rating of A or better.

 

11.                               Permit Compliance with Laws.

 

11.1.                        Permits. Tenant shall, at its own expense, promptly
obtain from the appropriate governmental authorities any and all permits,
licenses and the like required to permit Tenant to occupy the Leased Premises
for the purposes herein stated.  This requirement shall not relieve Tenant of
its liability for Rent from the Commencement Date hereinabove set forth.

 

--------------------------------------------------------------------------------


 

11.2.                        Compliance with Laws.  Tenant, at its sole cost and
expense, shall comply with all statutes, laws, ordinances, orders, rules,
regulations and requirements of the federal, state and local governments and of
the Board of Fire Underwriters and changes thereto affecting the Leased Premises
or applicable to the use of the Leased Premises, except as provided in Section 8
for Major Repairs by Landlord.  Except as otherwise provided in this Lease,
Tenant shall be responsible for the correction, prevention and abatement of
nuisances, violations in, upon or connected with the Leased Premises during the
term of this Lease.  Tenant shall not use nor permit the use of the Leased
Premises in any manner that will create waste or nuisance.

 

12.                               Assignment and Subletting.

 

Tenant may not assign this Lease or any interest herein or sublet the whole or
any part of the Leased Premises, or permit the same to be occupied by anyone
other than Tenant, without in each instance having first obtained Landlord’s
prior written consent, which consent will not be unreasonably withheld, delayed
or conditioned.  If Landlord should consent to any sublease, Tenant shall
nevertheless remain the principal obligor to Landlord under all the terms,
conditions, covenants and obligations of this Lease.  The acceptance of an
assignment or subletting of the Leased Premises by any assignee or subtenant
shall be construed as a promise on the part of such assignee or subtenant to be
bound by and to perform all of the terms, conditions and covenants by which
Tenant herein is bound. No such assignment or subletting shall be construed to
constitute a novation or a release of any claim Landlord may then or thereafter
have against Tenant hereunder.  Landlord’s consent to any assignment or
subletting shall not be deemed a consent to any subsequent assignment or
subletting and any assignee of this Lease or subtenant of the Leased Premises
shall not further assign this Lease or further sublease the Leased Premises
without first obtaining the express written consent of Landlord which consent
shall not be unreasonably delayed or withheld.  Tenant shall furnish Landlord
with a fully executed counterpart of any such assignment or sublease at the time
such instrument is executed.  Notwithstanding the foregoing, Tenant shall have
the right, without the written consent of Landlord, to assign or sublease this
Lease or any part herein to any entity that controls, is controlled by, or is
under common control with Tenant or to any successor by merger, consolidation,
reorganization or sale of all or substantially all of the capital stock or
assets of Tenant.

 

13.                               Subordination.

 

On or before the Commencement Date, Landlord shall deliver to Tenant a written
agreement (a “Non-Disturbance Agreement”), in recordable form, from each holder
of a mortgage or deed of trust encumbering the Property, which Non-Disturbance
Agreement shall provide that, in the event of a foreclosure, deed in lieu of
foreclosure or other exercise of rights under any such mortgage or deed of
trust, or in the event of the termination or other exercise of rights under any
such lease, as the case may be, such holder (and its successors in interest to
the Property or this Lease, including any purchaser or transferor in connection
with a foreclosure or deed in lieu of foreclosure) shall recognize Tenant’s
rights, not disturb Tenant’s occupancy and assume Landlord’s obligations, under
this Lease.  This Lease shall be subordinate to any mortgages or deeds of trust
now or hereafter encumbering the Property, but only if Tenant receives a
Non-Disturbance Agreement, in recordable form, from each holder of any such
mortgage or deed of trust.

 

--------------------------------------------------------------------------------


 

14.                               Attornment and Non-Disturbance.

 

Tenant agrees that upon any termination of Landlord’s interest in the Leased
Premises, Tenant will, upon request, attorn to the person or organization
succeeding in title to the Leased Premises (the “Successor”) and to all
subsequent Successors, and shall pay to the Successor all rents and other monies
required to be paid by Tenant hereunder and perform all of the other terms,
covenants, conditions and obligations contained in this Lease: provided,
however, that Tenant shall not be so obligated to attorn unless, such Successor
shall execute and deliver to Tenant an instrument wherein such Successor agrees
to be bound by the terms and conditions of this Lease.

 

15.                               Taxes and Assessments.

 

Landlord shall be responsible to pay all real estate taxes, charges and
assessments, special or otherwise, levied upon or with respect to the Leased
Premises, the buildings which are a part of the Leased Premises or the tax
parcels upon which the Leased Premises are located, imposed by federal, state or
local governments (excluding income, franchise, capital stock, estate or
inheritance taxes) which are payable by the Landlord during the Lease Term
without regard to when such taxes are payable (“Taxes”).

 

16.                               Personal Property Loss or Damage.

 

Subject to Landlord’s obligations under section 10.1 hereof, Tenant hereby
expressly agrees that, Landlord shall not be responsible in any manner for and
does hereby release Landlord and its respective agents and employees from any
and all liability for any personal property loss or damage which is the result
of Tenant’s negligence or willful misconduct except if also due to Landlord’s
negligence or willful misconduct, or Landlord’s failure to complete Major
Repairs as provided for herein.

 

17.                               Failure to Perform.

 

17.1                           In the event that Tenant fails to make any
payment within five (5) business days from when due and such failure continues
after ten (10) days’ written notice from Landlord, or fails, after thirty (30)
days’ written notice from Landlord specifying the nature of the failure, to keep
the Leased Premises in the condition required hereunder, or to commence and
continuously make required repairs and replacements, as required hereunder, or
to do any act or perform any term or covenant on Tenant’s part required under
this Lease or otherwise fails to comply herewith, Landlord may (at its option,
but without being required to do so) immediately, or at any time thereafter and
after notice perform the same for the account of Tenant (including entering the
Leased Premises upon prior written notice, except in event of emergency, and at
all reasonable hours to make repairs and do any act or make any payment which
Tenant has failed to do), and if Landlord makes any expenditures, or incurs any
obligations for the payment of money in connection therewith, including, but not
limited to, reasonable attorneys’ fees in instituting, prosecuting or defending
any action or proceeding, such sums paid or obligations incurred, with interest
at the five percent (5%) per annum and costs, shall be deemed to be additional
rent hereunder and shall be paid by Tenant to Landlord within five (5) business
days of rendition of any bill or statement to Tenant therefor. All rights given
to Landlord in this paragraph shall be in addition to any other right or remedy
of Landlord herein contained.

 

--------------------------------------------------------------------------------


 

17.2                           If Landlord fails to timely commence and complete
any repair for which Landlord is responsible under the terms of this Lease
within thirty (30) days after receipt of Tenant’s written request therefor, and
provided Landlord is not diligently proceeding to complete such repairs, Tenant
may cause such repairs to be made, and deduct the cost therefor from sums next
due Landlord.  At Tenant’s option, Landlord shall pay such sum to Tenant within
fifteen (15) business days following Tenant’s claim therefor.  Should Landlord
fail timely to fully reimburse Tenant, all unpaid sums shall bear interest at
the rate of five percent (5%) per annum from the date due until paid in full.

 

18.                               Landlord’s Right to Enter and Show Leased
Premises.

 

18.1.                        Tenant agrees to permit Landlord to enter the
Leased Premises at any reasonable time and upon twenty-four (24) hours prior
written notice for the purpose of determining the condition of the Leased
Premises, making repairs thereto and showing the premises to prospective
purchasers during the last six months of the Lease Term in the event Tenant
shall not have effectively exercised its rights under section 24 hereof.

 

19.                               Surrender at End of Term.

 

Except as otherwise provided in Paragraph 9.2, Tenant shall vacate the Leased
Premises at the expiration or other termination of this Lease and shall remove
all trade fixtures, equipment, furniture, furnishings and personal property not
belonging to Landlord and shall surrender possession of the Leased Premises and
all fixtures and systems thereof in the same condition as Commencement Date,
reasonable wear and tear and damage by casualty excepted.

 

20.                               Destruction, Fire or Other Casualty.

 

(a)                                  In case of damage to the Leased Premises by
fire or other casualty, Tenant shall give immediate notice thereof to Landlord,
and Landlord, to the extent that insurance proceeds respecting such damage are
subject to and, in fact, are under the control and use of Landlord, shall
thereupon cause such damage to all property owned by Landlord to be repaired
substantially to the condition immediately prior to such damage as promptly as
possible at the expense of Landlord, due allowance being made for reasonable
delay which may arise by reason of adjustment of loss under insurance policies
on the part of Landlord and/or Tenant, and for reasonable delay on account of
“labor troubles” or any other cause beyond Landlord’s control, and to the extent
that the Leased Premises are rendered untenantable, the Rent shall
proportionately abate, provided the damage above mentioned occurred without the
negligence of Tenant, those employing or retaining the services of Tenant,
Tenant’s servants, employees, agents, contractors, licensees, invitees or
visitors.  But if such damage is due to the negligence of Tenant or any of other
said persons, the damage may be repaired by Landlord at Tenant’s expense and
there shall be no apportionment or abatement of Rent.

 

(b)                                 In the event the damage shall be so
extensive to the Leased Premises as to render it uneconomical, in Landlord’s
opinion, to restore for the use of Tenant, as specified in Paragraph 5 hereof,
or Landlord shall decide not to repair or rebuild the Leased Premises, this
Lease, at the option of Landlord, shall be terminated upon written notice to
Tenant and the Rent shall, in such event, be paid to or adjusted as of the date
of such damage, and the terms of this Lease shall expire by lapse of time upon
the third day after such notice is mailed, and Tenant shall thereupon

 

--------------------------------------------------------------------------------


 

vacate the Leased Premises and surrender same to Landlord, but no such
termination shall release either party from any liability to the other arising
from such damage or from any breach of the obligations which may be imposed on
said party hereunder.

 

(c)                                  If the nature of the damage is such that it
cannot be repaired in the ordinary course within ninety (90) days after Landlord
receives either actual notice or notice from Tenant of such damage, then Tenant
shall have the right to terminate this Lease by written notice within sixty (60)
days after such damage occurs.  If Tenant does not terminate this Lease and if
Landlord does not terminate this Lease pursuant to (b) of this Section 20,
Landlord shall proceed as promptly as possible and at its expense to restore the
Leased Premises substantially to the condition immediately prior to such
damage.  If such restoration has not been completed within 180 days after such
damage occurs, Tenant shall have the right to terminate the Lease by written
notice to Landlord.    If Tenant gives to Landlord a notice of termination under
this Section 20, such notice shall specify the date on which such termination
shall be effective, which date shall not be less than thirty (30) days or more
than ninety (90) days after the date of such termination notice.

 

21.                               Eminent Domain.

 

If the entire Leased Premises shall be substantially taken (either temporarily
or permanently) for public purposes, or in the event Landlord shall convey or
lease the Leased Premises to any public authority under threat of condemnation
or taking, the Rent shall be adjusted to the date of such taking or leasing or
conveyance, and this Lease shall thereupon terminate. If only a portion of the
Leased Premises shall be so taken, leased or condemned, and as a result of such
partial taking, Tenant, in Tenant’s reasonable opinion, is reasonably able to
use the remainder of the Leased Premises for the purposes intended hereunder,
then this Lease shall not terminate, but, effective as to the date of such
taking, leasing or condemnation, the Rent hereunder shall be abated in any
amount thereof proportionate to the area of the Leased Premises so taken, leased
or condemned.  If, following such partial taking, Tenant shall not be reasonably
able to use the remainder of the Leased Premises for the purposes intended
hereunder, then this Lease shall terminate as if the entire Leased Premises had
been taken, leased or condemned. In the event of a taking, lease or condemnation
as described in this Paragraph, whether or not there is a termination hereunder,
Tenant shall have no claim against Landlord with respect to the taking other
than an adjustment of Rent, to the date of taking, lease or condemnation and any
amount that may be awarded or paid as a result or in settlement of such
proceedings or threat as (i)  compensation for damage to Tenant’s trade
fixtures, machinery, equipment, furniture, furnishing and personal property,
(ii) relocation assistance payment and (iii) any award specifically for the
interruption of Tenant’s business.

 

Notwithstanding the foregoing, Tenant may pursue its own claim against the
condemning authority for any damages or award permitted under the laws of
Massachusetts, to be paid to Tenant without diminution or reduction of the
award, judgment or settlement received by Landlord.

 

22.                               Defaults - Remedies.

 

The occurrence of any one or more of the following events shall constitute a
material default and breach of this Lease by Tenant (“Event of Default”):

 

--------------------------------------------------------------------------------


 

(a)                                  The failure by Tenant to make any payment
of Rent or any other payment required to be made by Tenant hereunder within five
(5) business days of when due and following ten (10) days written notice from
Landlord;

 

(b)                                 The failure by Tenant to observe or perform
any of the non-monetary covenants, conditions or provisions of this Lease to be
observed or performed by Tenant, where such failure shall continue for a period
of thirty (30) days after written notice thereof from Landlord to Tenant
specifying the nature of the failure; provided, however, that if the nature of
Tenant’s default is such that more than thirty (30) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant
commences such cure within said thirty-day period and thereafter, diligently
prosecutes such cure to completion; or

 

(c)                                  The making by Tenant of any general
assignment or general arrangement for the benefit of creditors, filing by or
against Tenant under any law relating to bankruptcy (unless in the case of a
petition filed against Tenant, the same is dismissed within ninety (90) days)
the appointment of a trustee or receiver to take possession of substantially all
of Tenant’s assets located in the Leased Premises or Tenant’s interest in this
Lease where possession is not restored to Tenant within ninety (90) days, or the
attachment, execution of other judicial seizure of substantially all of Tenant’s
assets located at the Leased Premises or Tenant’s interest in this Lease, where
such seizure is not discharged within ninety (90) days.

 

In the event of such Event of Default by Tenant, Landlord may, at any time
hereunder, with or without notice or demand, without limiting Landlord in the
exercise of any other right or remedy which Landlord may have hereunder or
pursuant to applicable law by reason of such default or breach, proceed in the
following manner:

 

Notwithstanding that Landlord prior to such breach or default shall have
received Rent or any payment, however designated, for the use of the Leased
Premises from or on behalf of Tenant or from any other person and regardless of
and notwithstanding the fact that Landlord has or may have some other remedy
under this Lease or by virtue hereof, or by law or in equity, Landlord may,
immediately or at any time after any of such breach or default give Tenant a
notice of termination of this Lease, and, upon the giving of such notice, this
Lease and the term and estate hereby granted shall expire and terminate upon the
day so specified in such notice (which date shall be no less than ten (10)
business days from the date of notice) as fully and completely and with the same
force and effect as if the day so specified were the date hereinbefore fixed for
the normal expiration of the term of this Lease and all rights of Tenant under
this Lease shall expire and terminate, but Tenant shall remain liable for
damages as hereinafter provided.

 

Upon any such termination of this Lease, Tenant shall peaceably quit and
surrender the Leased Premises to Landlord, and Landlord may, by summary
proceeding, ejectment, unlawful detainer or other judicial procedure, dispossess
and remove Tenant and all other persons and property from the Leased Premises,
and may have, hold and enjoy the Leased Premises and the right to receive all
rental and other income of and from the same. No re-entry by Landlord shall be
deemed an acceptance of a surrender of this Lease.

 

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the term of this Lease would

 

--------------------------------------------------------------------------------


 

have expired if it had not been terminated under the provisions of this
paragraph, or under any provisions of law, or had Landlord not re-entered the
Leased Premises. Landlord shall also be entitled to such other remedies as may
be available at law or in equity in the event of default by Tenant hereunder.

 

In the event of a dispute between the parties hereto with respect to the
enforcement of either party’s obligations contained herein, the prevailing party
shall be entitled to reimbursement of reasonable attorney’s fees, costs, and
expenses incurred in connection therewith.

 

23.                               Estoppel Certificates.

 

Tenant and Landlord agree at any time and from time to time (but no more
frequently than two times during any calendar year) upon thirty (30) business
days’ prior written notice to the other party to execute, acknowledge and
deliver to the other party a statement in writing certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications) and the dates to which Rent and other charges have been paid in
advance, if any, and stating whether or not, to the best knowledge of the signer
of such certificate, the other party is in default in performance of any
covenant, agreement or condition contained in this Lease and, if so, specifying
each such default of which the signer may have knowledge, and such other matters
as Landlord or Tenant may request, it being intended that any such statement
hereunder may be relied upon by any third party not a party to this Lease.

 

24.                               Option to Purchase.  Tenant has the option to
Purchase the Leased Premises at its fair market value at the expiration of the
term of this lease. The following procedures and principles shall apply to the
Tenant’s exercise of its option. If Tenant wishes to exercise its option, it
shall so notify Landlord no later than 180 days prior to the expiration of the
term of this Lease. The parties shall promptly thereafter use reasonable efforts
to agree as to the fair market value of the Leased Premises. If they cannot
agree, they will attempt to agree on the selection of a single appraiser with
recognized qualifications to appraise the premises. The determination of such
appraiser will be binding upon the parties. If the parties cannot agree on the
selection of a single appraiser, each may appoint an appraiser and such
appraisers may, if necessary, appoint a third appraiser and the determination of
any two of such appraisers will be binding upon the parties.  Upon payment of
the price, the Landlord shall deliver the following to Tenant: a good and
sufficient quitclaim deed of the Leased Premises conveying good and clear record
and marketable title, free from encumbrances except (i) those which do not
materially and unreasonably interfere with the current use of the Leased
Premises or (ii) the easements, restrictions, reservations of record and other
encumbrances existing as of the date of this Lease (other than voluntary liens
granted by Landlord).  In connection with its purchase of the leased premises,
Landlord has caused an environmental investigation of the property to be carried
out and has furnished a copy to Andrew Chase. Landlord will cooperate with any
further investigations which Tenant, at its own expenses, undertakes, including
without limitation, investigations with respect to such matters as
environmental, zoning and title considerations. The parties agree to proceed in
good faith and diligently undertake to conclude Tenant’s purchase in the event
it exercises its option. In the event, however, that such purchase is not
concluded on or prior to the expiration of the term of this lease, the Tenant’s
rights under this section shall expire and Landlord shall be entitled to take
such actions with respect to the Leased Premises as it deems appropriate.

 

--------------------------------------------------------------------------------


 

25.                               Notice.  Any notice or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, telegraphed, telexed, sent by facsimile transmission or sent by
nationally recognized overnight courier (next business day delivery requested),
certified, or registered mail, postage prepaid.  Any such notice shall be deemed
given when so delivered personally, telegraphed, telexed or sent by facsimile
transmission on the date of confirmed delivery or, if mailed, two days after the
date of deposit in the United States mails, as follows:

 

(i)                                     if to the Landlord, to:

 

Chase Corporation

26 Summer Street

Bridgewater, MA 02324

Attention: Chief Financial Officer

Facsimile Transmission No.:

 

with a copy to:

 

George M. Hughes, Esq.

Hughes & Associates

P.O. Box 610138

Newton Highlands, MA 02461-0138

Facsimile Transmission No.:

 

(ii)                                  if to the Tenant:

 

Sunburst Electronic Manufacturing Solutions, Inc.

70 Pleasant Street

West Bridgewater, MA 02379

 

Attn. President

 

with a copy to:

 

Sarah Chase, Esq.

Ley and Young, P.C.

21 Custom House Street, Suite 920

Boston, MA  02110

 

Any party may by notice given in accordance with this Section to the other
parties designate another address or person for receipt of notices hereunder;
provided, however, such notice shall only be effective upon receipt.

 

26.                               Separability.

 

If any term or provision of this Lease or the application thereof to any person
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Lease or the

 

--------------------------------------------------------------------------------


 

application of such term or provision to persons or circumstances other then
those as to which it is held invalid or unenforceable, shall not be affected
thereby and each term and provision of this Lease shall be valid and enforceable
to the fullest extent permitted by law.

 

27.                               Captions.

 

All headings in this Lease are intended for convenience of reference only and
are not to be deemed or taken as a summary of the provisions to which they
pertain or as a construction thereof.

 

28.                               Successors and Assigns.

 

Except as otherwise provided, the covenants, conditions and agreements contained
in this Lease shall bind and inure to the benefit of Landlord, Tenant, and their
respective heirs, distributees, executors, administrators, successors and
assigns.

 

29.                               Governing Law.

 

This Lease shall be governed by and construed in all respects in accordance with
the laws of the Commonwealth of Massachusetts.

 

30.                               Amendment. This Lease may be modified only in
writing and signed by the parties in interest at the time of the modification.

 

31.                               Cumulative Remedy.

 

No remedy or election hereunder shall be deemed exclusive but shall, wherever
possible, be cumulative with all other remedies at law or in equity.

 

32.                               Miscellaneous.

 

(a)                                  Tenant covenants and agrees that, except
with respect to existing signs,  it shall not inscribe, affix or otherwise
display signs, advertisements or notices in, on, upon or behind any windows or
on any door; partition or other part of the interior or exterior of the Leased
Premises without the prior written consent of Landlord, which consent shall not
be unreasonably withheld or delayed. If such consent be given by Landlord, any
such sign, advertisement or notice shall be inscribed, painted or affixed by
Landlord, or a company approved by Landlord but the cost of same shall be
charged to and be paid by Tenant, and Tenant agrees to pay the same promptly, on
demand. Upon the expiration or earlier termination of this Lease (other than by
virtue of the Closing), only if and when directed by Landlord in writing, Tenant
shall, at Tenant’s expense, promptly remove any such signs, advertisements or
notices and restore the Leased Premises to its former condition.

 

(b)                                 Tenant covenants and agrees that it shall
not attach or place awnings, antennas or other projections to the outside walls
or any exterior portion of the Leased Premises.

 

(c)                                  Landlord represents and warrants to Tenant
that Landlord is the owner in fee  simple absolute of the Leased Premises. 
Landlord covenants that Tenant, on paying said rental and performing the
covenants and conditions herein, shall and may peaceably and quietly have,

 

--------------------------------------------------------------------------------


 

hold and enjoy the Leased Premises for the Term and that Tenant’s quiet and
peaceable enjoyment of the Leased Premises shall not be disturbed or interfered
with by Landlord or by any other person claiming by, through or under Landlord.

 

(d)                                 Except as otherwise expressly provided,
neither party shall be deemed to have waived any of the provisions hereof unless
the waiver be in writing and signed by the party against whom waiver is sought
to be enforced.

 

(e)                                  This Lease may be executed in any number of
counterparts, and any one of such counterparts may be introduced in evidence or
used for any purpose without production of the other counterparts.

 

IN WITNESS WHEREOF, Landlord and Tenant  have signed and sealed this lease as of
the day and year below written by their duly authorized  officer.

 

 

LANDLORD:

 

 

 

 

CHASE CORPORATION

 

 

 

 

 

 

BY:

/s/ Everett Chadwick

 

 

 

 

 

 

 

 

 

SUNBURST ELECTRONIC
MANUFACTURING
SOLUTIONS, INC.

 

 

 

 

 

 

 

BY:

/s/ Sarah Chase

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Property Description

 

A certain parcel of land situated in West Bridgewater, Plymouth County,
Massachusetts, together with the buildings thereon, bounded and described as
follows:

 

Being shown as Parcel 2 on a “Plan of land located on Pleasant Street and Route
24, West Bridgewater, Massachusetts, owned by Larry Hargreaves, Trustee, dated
October 20, 2000, revised November 30, 2000, Scale 1” =80’ by Land Planning,
Inc.” and filed in Plymouth County Registry of Deeds in Plan Book 44, page 185,
to which plan reference may be made for a more particular description.

 

--------------------------------------------------------------------------------